Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on November 19th, 2019, which claim 1-20 have been presented for examination.
Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 10, 17 and 19 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.

Priority
3.	The priority date that has been considered for this application is June 30th, 2015.    

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 11/19/2019 and 08/10/2020 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
	(D).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.

Double Patenting Rejections
5.	The claims 1-20 are rejected on the ground of nonstatutory double patenting of the claim in United States Patent No. 10558443.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art."
	The difference between instant claims 1-20 and patented claims are with reasonable variations in languages, and/or elements that are presented either in the patented dependent claims or specification itself which an ordinary skill in the art could modify the instant set of claims without any undue effort.  Claims 1-20 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form 

ALLOWABLE CLAIMS
6. 	Currently pending claims 1-9 and 17-18 are considered to be allowable upon overcoming all of the objection and/or rejections provided in the office action. Claims 10-16 and 19-20 will be also considered allowable if amended to provided with the similar subject matters and limitation rendered in the claim 1. However, if the claims 1-9 and 17-18 are amended and/or any new claim(s) are added the office may have right to withdraw the indication of Allowability provided herewith this office action. 


Claim Rejections – 35 USC §102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	 Claims 10, 15, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Patent Application Publication No. 2017/0123775 A1 [IDS of record] -herein after Xu)

Per claim 10:
A hardware acceleration method implemented by a compiler (At least see ¶[0003] - a method to compile code for a heterogeneous multi-core processor that includes a first core and a second core), the hardware acceleration method comprising: 
obtaining source code (At least see ¶[0007] - a multi-core compilation system, a set of source code that includes a plurality of code segments); 
compiling a first code segment in the source code into first executable code matching a first processor (At least see ¶[0007] - generating, by the multi-core compilation system based on the plurality of code segments, a first plurality of instruction sets that are executable by the first core of the heterogeneous multi-core processor); 
sending the first executable code to the first processor (At least see ¶[0005] - generate a second instruction set for the first code segment, wherein the second instruction set is executable by the second core); 
determining, according to first execution information of executing the first executable code, that a second code segment corresponding to the first executable code matches a second processor (At least see ¶[0030] - compiler module (and/or the core optimization module) may determine how to divide the set of source code into multiple code segments, and select a core of the heterogeneous multi-core processor as a default core to execute the executable program to be generated. Specifically, the set of source code may be associated with a specific application, and the compiler module may be configured to analyze and determine the type of the specific application before compiling the set of source code); compiling the second code segment into a second executable code (At least see ¶[00007] -a second plurality of instruction sets that are executable by the second core of the heterogeneous multi-core processor); and 
sending the second executable code to the second processor (At least see ¶[0007] -a second performance indicator associated with the second core executing the second instruction set).  
 

Per claim 15: 
Xu discloses:
determining, according to second execution information of executing the second executable code, that a matching degree between the second processor and a third code segment corresponding to the second executable code is lower than an expected value (At least see ¶[0004] -a first code segment selected from the plurality of code segments and associated with a first instruction set of the first plurality of instruction sets and a second instruct set of the second plurality of instruction sets, determining, by the multi-core compilation system; also see ¶[0022] -first core 171 and the second core 172 may have its unique computational efficiency and power consumption rate, a specific one of the code segments 111, 113, and 115 may be more efficient to be executed by one core than another core of the heterogeneous multi-core processor 170); 
unloading the second executable code from the second processor (At least see ¶[0026] -choose the instruction set 134 that is associated with the second core ISA 138 to implement the second code segment 113, and choose the instruction set 135 that is associated with the first core ISA 137 to implement the third code segment 115; also see ¶[0027] -execution module 160 may instruct the second core 172 to execute the second instruction set 153, and instruct the first core 171 to execute the third instruction set 155); and 
sending, to the first processor, a third executable code corresponding to the third code segment (At least see ¶[0070] -determination that the third performance indicator is above the fourth performance indicator, the multi-core compilation system may select the second instruction set and the fourth instruction set to implement the first code segment and the second code segment in the executable program).  

Per claim 16:
Xu discloses:
first processor is one of a central processing unit (CPU), a graphics processing unit (GPU), and a network processor (NP), and wherein the second processor is one of a field-programmable gate array (FPGA), a complex programmable logical device (CPLD), programmable array logic (PAL), or generic array logic (GAL) (At least see ¶[0020] - heterogeneous multi-core processor 170 may be configured with two or more computational units. A "computational unit" may include a general-purpose processor, a special-purpose processor (e.g., a graphics processing unit (GPU)), an application specific integrated circuit (ASIC), or a field-programmable gate array (FPGA); also see ¶[0031] application is graphical-operation-intensive, then a GPU core that is specialized to perform graphical calculations may be the appropriate core. Afterward, the compiler module may divide the set of source code into a set of code segments, each of which may be suitable for execution by the default core. The compiler module may compile each one of the code segments, and generate a corresponding set of instruction sets associated with the default core's ISA).  

Per claim 19:
Xu discloses:
A compiler comprising: a non-transitory computer readable storage medium configured to store computer-executable instructions (At least see ¶[0007] - a non-transitory computer-readable storage medium may have a set of computer-readable instructions stored thereon which, when executed by a processor, cause the processor to perform a method to compile code for a heterogeneous multi-core processor that includes a first core and a second core); and 
a processor coupled to the non-transitory computer readable storage medium and configured to execute the computer-executable instructions to:
obtain a source code (At least see ¶[0007] - a multi-core compilation system, a set of source code that includes a plurality of code segments); compile, a first code segment in the source code into first executable code matching a first processor (At least see ¶[0007] - generating, by the multi-core compilation system based on the plurality of code segments, a first plurality of instruction sets that are executable by the first core of the heterogeneous multi-core processor); 
send the first executable code to the first processor (At least see ¶[0005] - generate a second instruction set for the first code segment, wherein the second instruction set is executable by the second core); determine, according to first execution information of executing the first executable code, that a second code segment corresponding to the first executable code matches a second processor (At least see ¶[0030] - compiler module (and/or the core optimization module) may determine how to divide the set of source code into multiple code segments, and select a core of the heterogeneous multi-core processor as a default core to execute the executable program to be generated. Specifically, the set of source code may be associated with a specific application, and the compiler module may be configured to analyze and determine the type of the specific application before compiling the set of source code); 
compile the second code segment into a second executable code (At least see ¶[00007] -a second plurality of instruction sets that are executable by the second core of the heterogeneous multi-core processor); and 
send the second executable code to the second processor (At least see ¶[0007] -a second performance indicator associated with the second core executing the second instruction set).  

Per claim 20: 
Xu discloses:
determine, according to second execution information of executing the second executable code, that a matching degree between the second processor and a third code segment corresponding to the second executable code is lower than an expected value (At least see ¶[0036] - core optimization module may determine whether the default core is operating efficiently by comparing the performance indicator with a particular threshold. For example, when the performance indicator is a power consumption value, the particular threshold may be a particular power consumption threshold (such as a predetermined threshold) when the default core is under a medium (e.g. 50%) load. When the performance indicator is a temperature value, the particular threshold may also be a particular temperature threshold (e.g., 40 degrees). Upon a determination that the performance indicator is below the particular threshold, the core optimization module may determine that the default core may be operating efficiently, and may continue using the candidate instruction set 217 in the executable program 210. If the performance indicator is equal or above the particular threshold, the core optimization module may interpret that the default core may be less efficient in executing the candidate instruction set 217. In this case, the core optimization module may evaluate whether to utilize an alternative core of the heterogeneous multi-core processor to execute the instruction set corresponding to the code segment);  547909-v2/4657-7900145Atty. Docket No. 4657-79001 (84417833US07) 
unload the second executable code from the second processor (At least see ¶[0041] - execution module determines that the retrieved first round's performance indicator is equal or above a particular threshold, then the execution module may load the instruction set 218 instead of the instruction set 217); and 
send, to the first processor, a third executable code corresponding to the third code segment (At least see ¶[0027] - after loading the instruction sets 151, 153, and 155 into the memory, the execution module 160 may instruct the first core 171 to execute the first instruction set 151. Likewise, the execution module 160 may instruct the second core 172 to execute the second instruction set 153, and instruct the first core 171 to execute the third instruction set 155).

Claim Rejections – 35 USC §103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., and further in view of John Eric Melski (US Patent Application Publication No. 2016/0103677 A1 -herein after Melski).
Per claim 11:
Xu sufficiently discloses the method of claim 10 above, but Xu does not explicitly discloses: a first execution information comprises an execution duration.  
However, Melski discloses:  
a first execution information comprises an execution duration (At least see ¶[0151] - job duration data is then provided back to the build machine 200 upon job completion).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Melski into Xu because Melski’s teaching would provide the information such as usage data that includes the amount of time each job takes to complete in addition to the file dependency information, which this information is then used by the job scheduler in subsequent program builds to schedule jobs more efficiently as once suggested by Melski (please see ¶[0106]).  

Per claim 12:
Melski also discloses:  
determining that the execution duration exceeds a preset threshold (At least see ¶[0150] - Each node is further annotated with the length of the job, which is the expected duration of that job based on historical average length for the job in other builds) 
determining that the second code segment matches the second processor (At least see ¶[0104] - subsequent builds, the job scheduler 457 may use this information to run jobs in parallel which would not have been run in parallel).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Melski into Xu because Melski’s teaching would provide the information such as usage data that includes the amount of time each job takes to complete in addition to the file dependency information, which this information is then used by the job scheduler in subsequent program builds to schedule jobs more efficiently as once suggested by Melski (please see ¶[0106]).  

Per claim 13:
Xu sufficiently discloses the method of claim 10 above, but Xu does not explicitly discloses: first execution information comprises a quantity of execution times.  
However, Melski discloses:  
first execution information comprises a quantity of execution times (At least see ¶[0083] - usage tracking module 511 may also store the time it takes for each job to complete). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Melski into Xu because Melski’s teaching would provide the information such as usage data that includes the amount of time each job takes to complete in addition to the file dependency information, which this information is then used by the job scheduler in subsequent program builds to schedule jobs more efficiently as once suggested by Melski (please see ¶[0106]).  


Per claim 14: 
Melski also discloses:
determining that the quantity of execution times exceeds a preset threshold (At least see ¶[0107] - FIG. 10b, after the scheduler 457 analyzes the supplemental usage data which includes the amount of time it takes for each job to complete, the scheduler 457 is able to schedule the jobs to execute in the most efficient order possible); and 
determining that the second code segment matches the second processor (At least see ¶[0104] - subsequent builds, the job scheduler 457 may use this information to run jobs in parallel which would not have been run in parallel).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Melski into Xu because Melski’s teaching would provide the information such as usage data that includes the amount of time each job takes to complete in addition to the file dependency information, which this information is then used by the job scheduler in subsequent program builds to schedule jobs more efficiently as once suggested by Melski (please see ¶[0106]).

CONCLUSION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                               
                                        02/24/2021